DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (JP 2005-34341 as cited on Applicant’s IDS), hereinafter Fujii in view of Cheung et al (US 2013/0030258), hereinafter Cheung and further in view of Ballal et al (A pilot study of the nocturnal respiration rates in COPD patients in the home environment using a non-contact biomotion sensor), hereinafter Ballal.
Regarding claim 1, Fujii teaches an exacerbation prediction device (fig. 1) comprising:
a respiration sensor configured to continuously sense respiration data of a patient (paragraph 21, Fig. 1, sensing unit 8, paragraph 24, paragraph 25, paragraph 55 detects patient’s breathing pattern at all times or at appropriate timing),
and 
a processor configured to:
calculate stable respiration data (paragraph 12 uses a normal breathing pattern of a patient);
predict an occurrence of an acute exacerbation in the patient based on the stable respiration data calculated with respect to the certain period of time. (Paragraph 40), 
Fujii does not explicitly state how the stable respiration data is calculated.
However, Cheung teaches a COPD exacerbation prediction system (Fig. 1, abstract) configured to calculate stable respiration data wherein the respiration data is taken when a respiratory rate is lowered and stable for a certain period of time that is sensed during sleep of the patient among the continuously sensed respiration data (paragraph 50 respiration data is taken at low activity levels, paragraph 54, the respiration rate is taken at rest, paragraph 77 the low activity level is during sleep, the examiner notes that although the claim says “lowered and stable” it does not provide a reference data to which compare. Therefore, respiration data taken during sleep would be lowered and stable compared to awake or high activity periods during the day)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have taken the respiration data for comparison when respiration is lowered and stable in order to have a comparison at similar activity levels for instance low or at rest. (Paragraphs 50, 54)
Fujii in view of Cheung does not explicitly state determining the stable respiration data as a portion of the respiration data that is lowered and stable for a period of time.
However, Ballal teaches using respiration data during sleep and analyzing the data for periods of time where the data is stable. (page 2518, Ballal teaches using a portion of the signal with a single strong breathing frequency so that the signal is approximately sinusoidal, page 2519, value for breathing rate should be derived from a high quality data window that is not dominated by noise or artifacts.)
It would have been obvious to a person of ordinary skill in the prior to the filing date of the invention to modify Fujii in view of Cheung to determine the stable respiration data as a portion of the respiration data that is lowered and stable for a period of time as taught by Ballal in order to provide a high quality data window which would result in a more accurate breathing rate. (page 2519)

Regarding claim 2, Fujii in view of Cheung and Ballal teaches the exacerbation prediction device according to claim 1, and Fujii and Cheung further teaches wherein the stable respiration data are at least one of (a) respiratory rate (low rank level) of a patient (Fujii, paragraph 40; Cheung, paragraphs 50 and 54), (b) a ratio of an expiration time and an inspiration time of a patient (Fujii, paragraph 40), and (c) the inspiration time of the patient, during the certain period of time during the sleep of the patient in which the condition in which the respiratory rate is lowered and stable is satisfied. (Cheung teaches measuring during sleep and at low activity levels, paragraphs 50, 54, and 77)

Regarding claim 3, Fujii in view of Cheung and Ballal teaches the exacerbation prediction device according to claim 1, and Fujii further teaches wherein the stable respiration data are from among (a) a correlation coefficient between a current respiration pressure pattern of the patient and a predetermined respiration pressure pattern that is predetermined for the patient (paragraph 40, the respiration pattern is compared against a respiration pattern taken at a normal time) and (b) a correlation coefficient between a current respiration pressure pattern of the patient and a predetermined respiration pressure pattern at acute exacerbation time, during the certain period of time during the sleep of the patient in which the condition in which a respiratory rate is lowered and stable is satisfied. (Cheung teaches measuring during sleep and at low activity levels, paragraphs 50, 54, and 77)

Regarding claim 6, Fujii in view of Cheung and Ballal teaches the exacerbation prediction device according to claim 1, and further teaches wherein predicting the occurrence of the acute exacerbation in the patient comprises determining whether the stable respiration data indicates at least one predetermined ratio between an inspiration time and an expiration time of the patient during the certain period. (Fujii teaches measuring  expiration time to inspiration time ratio, paragraph 40, paragraph 43, the obtained information is within or out of range, Cheung and Ballal teach a certain period of time as discussed in the rejection of claim 1)

Regarding claim 4, Fujii teaches an oxygen concentration device (Fig. 1: 1, paragraph 15) comprising:
a compressor configured to compress an air (paragraph 15, paragraph 17), 
an adsorption cylinder configured to receive the compressed air from the compressor, selectively adsorb nitrogen from the air, and output an oxygen enriched gas; (paragraph 15, paragraph 17, Fig. 1)
an oxygen supply path for configured to supply oxygen to a patient (Paragraph 17, Fig. 1: nasal cannula 12),
a respiration sensor, provided in the oxygen supply path and configured to continuously sense respiration data of the patient (paragraph 21, Fig. 1, sensing unit 8, paragraph 24, paragraph 25, paragraph 55 detects patient’s breathing pattern at all times), and
a calculation means of calculating stable respiration data (paragraph 12, paragraph uses a normal breathing pattern of the patient) and 
a processor configured to:
calculate stable respiration data based on respiration data and satisfy a condition in which a respiratory rate of the respiration data is lowed and stable for a certain period of time from among the respiration data, (paragraph 12, paragraph 40)
predict an occurrence of an acute exacerbation in the patient in accordance with the stable respiration data calculated during a certain period of time. (Paragraph 40)
Fujii does not explicitly state how the stable respiration data is calculated.
However, Cheung teaches a COPD exacerbation prediction system (Fig. 1, abstract) configured to calculate stable respiration data based on respiration data that are sensed during a sleep of the patient (paragraph 50 respiration data is taken at low activity levels, paragraph 54, the respiration rate is taken at rest, paragraph 77 the low activity level is during sleep)
 and satisfy a condition in which a respiratory rate of the respiration data is lowed and stable for a certain period of time from among the respiration data that is sensed during the sleep of the patient among the continuously sensed respiration data (paragraph 50 respiration data is taken at low activity levels, paragraph 54, the respiration rate is taken at rest, paragraph 77)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have taken the respiration data for comparison when respiration is lowered and stable in order to have a comparison at similar activity levels for instance low or at rest. (Paragraphs 50, 54)
Fujii in view of Cheung does not explicitly state determining the stable respiration data as a portion of the respiration data that is lowered and stable for a period of time.
However, Ballal teaches using respiration data during sleep and analyzing the data for periods of time where the data is stable. (page 2518, Ballal teaches using a portion of the signal with a single strong breathing frequency so that the signal is approximately sinusoidal, page 2519, value for breathing rate should be derived from a high quality data window that is not dominated by noise or artifacts.)
It would have been obvious to a person of ordinary skill in the prior to the filing date of the invention to modify Fujii in view of Cheung to determine the stable respiration data as a portion of the respiration data that is lowered and stable for a period of time as taught by Ballal in order to provide a high quality data window which would result in a more accurate breathing rate. (page 2519)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2013/0030258), hereinafter Cheung in view of Ballal.
Cheung teaches an exacerbation prediction device (abstract, Fig. 1) comprising:
a patient-side terminal having a respiration sensor (Fig. 3: 304) configured to continuously sense respiration data of a patient (Fig. 3) and an output terminal configured to transmit the continuously sensed respiration data of the patient to an outside (Paragraph 65, transmission unit, transmits to a storage unit at a remote location), and
an external terminal having a processor configured to receive the continuously sensed respiration data of the patient (Fig. 3: processor 306, paragraph 67)and calculate stable respiration data based on respiration data that are sensed during a sleep of the patient and satisfy a condition in which a respiratory rate of the respiratory data is lowered and stable for a certain period of time among the received respiration data of the patient (paragraph 51, compared to a respiration that is taken over a past period of time)that is sensed during sleep of the patient among the continuously sensed respiration data, (paragraph 77, respiratory rate is sensed during sleep, paragraphs 50 and 54 discuss using parameters of low activity level. Paragraph 63 states that the system of 300 uses the same features as system 200) and predict an occurrence of an acute exacerbation in the patient based on the stable respiration data calculation with respect to the certain period of time. (Paragraph 67, based on predetermined criteria such as changes in respiratory rate, paragraphs 76, 77, correlations are made by the processor to detect the onset of an exacerbation, paragraphs 50-54, the system compares current respiration rate to a baseline rate detected during low activity periods such as sleep as stated in paragraph 77)
Fujii in view of Cheung does not explicitly state determining the stable respiration data as a portion of the respiration data that is lowered and stable for a period of time.
However, Ballal teaches using respiration data during sleep and analyzing the data for periods of time where the data is stable. (page 2518, Ballal teaches using a portion of the signal with a single strong breathing frequency so that the signal is approximately sinusoidal, page 2519, value for breathing rate should be derived from a high quality data window that is not dominated by noise or artifacts.)
It would have been obvious to a person of ordinary skill in the prior to the filing date of the invention to modify Fujii in view of Cheung to determine the stable respiration data as a portion of the respiration data that is lowered and stable for a period of time as taught by Ballal in order to provide a high quality data window which would result in a more accurate breathing rate. (page 2519)

Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive. Applicant argues that the references, specifically Cheung, do not teach “a processor configured to… calculate stable respiration data based on respiration data that are sensed during a sleep of the patient by determining the stable respiration data as a portion of the respiration data that satisfies a condition in which a respiratory rate of the respiration rate is lowered and stable for a certain period of time among the respiration data of the patient that is sensed during the sleep of the patient”
However, the rejection has now been modified to include the Ballal. Cheung discloses measuring respiratory data such as respiratory rate which is measured at a low activity time such as sleep. The Cheung reference calculates a respiration rate during the low activity level and then compares this rate at other time to determine an exacerbation (paragraphs 76 and 77).  The examiner notes that the claim merely states the respiration data must be stable a low for a period of time but does not specify stable or low relative to any other time. Therefore, any time during sleep would be stable and low when compared with an awake period where the user is active. 
Ballal teaches analyzing the signal to determine a stable portion of the signal to use in order to eliminate noise in the signal. 
Therefore, the combination of Cheung and Ballal teaches the limitation to calculate stable respiration data based on respiration data that are sensed during a sleep of the patient by determining the stable respiration data as a portion of the respiration data that satisfies a condition in which a respiratory rate of the respiration rate is lowered and stable for a certain period of time among the respiration data of the patient that is sensed during the sleep of the patient.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785